EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Bruzzone on 28 July 2021.
The application has been amended as follows: 
In the claims:
Claim 1 Line 16 after “thereof,” please insert - - wherein during the process of burning the wood beings to combust and change in response to contacting the grilling surface, resulting in the groove portions being burned - -
Claim 1 Line 18 before “straight portion” please insert - - initial - -
Claim 1 Line 20 before “groove” please insert - - burned - -
Claim 1 Line 20 after “portions” please insert - - are - - 
Claim 1 Line 20 please delete - - straight portion - - and in its place insert - - transitional scraping edge to - - 
Claim 6 Line 2 before “groove” please insert - - burned - -
Claim 8 Line 13 please delete - - groves - - and in its place insert - - grooves - - 

Claim 12 Line 2 after the first instance of “body” please insert - - made of a wood - - 
Claim 12 Line 18 after “grooves” please insert - - , and in the process of burning, the wood begins to combust and change in response to the contact with the grilling surface - -
Claim 14 Lines 1-2 please delete - - transitional scraping edge is made of a - - and in its place insert - - wood is - - 
Claim 14 Line 2 please delete - - material that is - - and in its place insert - - and - -
Claim 17 Lines 1-2 please delete - - the transitional scraping edge is made of - -  and in its place insert - - the wood is - - 

The following is an examiner’s statement of reasons for allowance: None of the prior art made of record discloses, teaches or suggests the invention as claimed. In particular, the grooves of the scraping edge of the wooden scraper of CA 2386483 (Unger et al.) are pre-cut (Abstract) and are not burned or formed by a process of burning. Unlike Unger et al., the Applicant’s grooves are materially different in that they undergo material changes as the wood  begins to combust from contact with the grilling surface. Support for the Examiner’s Amendment can be found in the Applicant’s specification on Page 10 Lines 3-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg